Citation Nr: 1550975	
Decision Date: 12/04/15    Archive Date: 12/16/15

DOCKET NO.  10-42 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability, including as due to a service-connected bilateral knee disability.

2.  Entitlement to a disability rating greater than 10 percent for a right knee disability.

3.  Entitlement to a disability rating greater than 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied, in pertinent part, the Veteran's claims for a disability rating greater than 10 percent for a left knee disability (which was characterized as left knee osteoarthritis), a disability rating greater than 10 percent for a right knee disability (which was characterized as right knee degenerative joint disease), and also denied entitlement to service connection for a bilateral shoulder disability.  The Veteran disagreed with this decision later in October 2009.  He perfected a timely appeal in October 2010.  A Travel Board hearing was held at the RO in October 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In July 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The case has now been returned to the Board for appellate review.  

In a September 2015 rating decision, the RO granted a claim of service connection for right lower extremity radiculopathy, assigning a 20 percent rating effective January 10, 2015, denied a claim for a disability rating greater than 20 percent, and denied claims of service connection for left hip and right hip disabilities.  The time for initiating an appeal of this rating decision has not expired, and these issues are not before the Board.  See 38 C.F.R. § 20.302 (2015).

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The record evidence shows that the Veteran's bilateral shoulder disability is related to active service.

2.  The record evidence shows that the Veteran's service-connected right knee disability is manifested by, at worst, flexion limited to 90 degrees with complaints of pain.

3.  The record evidence shows that the Veteran's service-connected left knee disability is manifested by, at worst, flexion limited to 90 degrees with complaints of pain.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  

2.  The criteria for a disability rating greater than 10 percent for a right knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5260 (2015).

3.  The criteria for a disability rating greater than 10 percent for a left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5003-5260 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's service connection claim for a bilateral shoulder disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

With respect to the Veteran's increased rating claims for a right knee disability and for a left knee disability, the Board notes that, in letters issued in June 2009 and in July 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence showing that his bilateral knee disabilities had worsened.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The issues were last readjudicated in a supplemental statement of the case issued in November 2014. 

The Court previously held that to satisfy the first Quartuccio element for an increased compensation claim, section 5103(a) compliant notice must meet a four-part test laid out in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) overruled Vazquez-Flores in part, striking the claimant-tailored and "daily life" notice elements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Following the Federal Circuit's decision, the Court subsequently issued an opinion incorporating those surviving portions of the first Vazquez-Flores decision, namely that VA must notify the claimant that 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 107 (2010) (Vazquez-Flores III).  For the following reasons, the Board finds that the elements of the Vazquez-Flores test that remain under Vazquez-Flores III either have been met in this case.

The elements were met by the VCAA notice letters issued during the pendency of this appeal.  These letters informed the Veteran that he needed to provide information showing his service-connected disabilities had worsened.  He was informed that such evidence could be a statement from his doctor or lay statements describing what individuals had observed about his disability.  He was told that he needed to provide VA information as to where he had received medical treatment, or that he could send VA any pertinent treatment records.  Examples of evidence needed to support the claims were provided, including laboratory tests, examinations, and statements from other individuals who could describe from their knowledge and personal observations the manner in which his disability had worsened.  He also was informed of what evidence VA would obtain on his behalf and what he needed to do to help VA process his claims.  The Veteran also has submitted personal statements and lay statements from others with respect to his service-connected disabilities.  The Veteran was also provided notice that a disability rating would be determined by application of the ratings schedule and relevant diagnostic codes based on the extent and duration of the signs and symptoms of his disability and their impact on his employment.  In summary, the Board concludes that the Veteran was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran also does not contend, and the evidence does not show, that he is in receipt of Social Security Administration (SSA) disability benefits such that a remand to obtain his SSA records is required.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claims that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran also has been provided with VA examinations which address the current nature and severity of his bilateral knee disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the claims adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  

In July 2014, the Board remanded this matter to the RO for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). The Board directed that the RO attempt to obtain updated treatment records and these records subsequently were associated with the claims file.  The Board also directed that the RO schedule the Veteran for appropriate examinations to determine the nature and etiology of his bilateral shoulder disability and the current nature and severity of his bilateral knee disabilities.  All of the requested examinations occurred in September 2014.

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection for a Bilateral Shoulder Disability

The Veteran contends that he incurred a bilateral shoulder disability during active service.  He alternatively contends that his service-connected bilateral knee disabilities caused or aggravated (permanently worsened) his current bilateral shoulder disability.

Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also may be established on a secondary basis for: (1) a disability that is proximately due to or the result of a service-connected disease or injury; or, (2) any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury.  38 C.F.R. §§ 3.310(a)-(b); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993) (explaining 38 C.F.R. § 3.310(a)); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (explaining 38 C.F.R. § 3.310(b)).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there generally must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the theory of continuity of symptomatology remains valid in adjudicating the Veteran's claim of service connection for a bilateral shoulder disability to the extent that it includes a claim for arthritis of the bilateral shoulders. 

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the evidence supports granting the Veteran's claim of service connection for a bilateral shoulder disability.  The Veteran contends that he incurred a bilateral shoulder disability while on active service and that he has experienced continuous bilateral shoulder disability since his service separation.  

The Veteran's service treatment records show that in September 1977, he complained of right shoulder pain which had lasted for 4 days.  The diagnosis was a bruised deltoid muscle.  In August 1978, although the Veteran complained that he hurt his shoulder playing football, he left without being seen by a medical provider.  The shoulder affected was not identified.  The Veteran's service treatment records also show that, at his separation physical examination in March 1995 prior to his separation from service in June 1995, he denied any medical history of painful or "trick" shoulder and his upper extremities were normal on clinical evaluation.  

The post-service evidence shows that on orthopedic consult in February 1999, the Veteran complained of shoulder pain, decreased strength and range of motion, and posterior joint pain and tenderness.  He reported falling down a flight of stairs in December 1998 and being told in the emergency room that he had a rotator cuff tear.  The impression was right shoulder impingement.

On outpatient treatment in September 1999, the Veteran complained of continued burning pain in his right shoulder with overhead lifting.  A fall down a flight of stairs in December 1998 was noted.  Objective examination of the right shoulder showed decreased active range of motion, tenderness to palpation over the post-deltoid/infraspinatus muscles and crepitus.  X-rays showed a type II variant acromion with no fracture or dislocation.  The assessment was right shoulder tendonitis/bursitis.

An undated VA left shoulder x-ray received by the RO in March 2009 showed "a spur off [the Veteran's] acromion probably from trauma [to] [his] shoulder from playing football."

On VA outpatient treatment in October 2009, the Veteran's complaints included bilateral shoulder pain.  A history of "old shoulder injuries from football" was noted.  Physical examination showed crepitus in the right shoulder with movement, a tender bicipital tendon in the left shoulder, and a good range of motion in both shoulders.

The Veteran had a course of VA outpatient physical therapy to treat a complaint of bilateral shoulder pain in 2009.  For example, in November 2009, the Veteran stated that his left shoulder bothered him more than his right shoulder "because it [has] more intense pain."  He also stated that his right shoulder "has aching pain in [the] superior posterior shoulder."

On VA outpatient treatment in June 2012, the Veteran complained of right shoulder pain.  He reported falling in 1998 and being told following a magnetic resonance imaging (MRI) scan in 1999 that he had a complete rotator cuff tear.  Physical examination showed left shoulder active range of motion 0-180 degrees, right shoulder active range of motion 0-160 degrees, "considerable pain with full elevation," and some impingement signs with pain.  The assessment was chronic right shoulder pain primarily due to chronic rotator cuff tendinopathy status-post complete tear noted in 1999.

In December 2012, the Veteran complained of chronic right shoulder pain.  A history of a rotator cuff tear in 1999 was noted.  Physical examination of the shoulders showed an active range of motion to 150 degrees bilaterally, an ability to reach behind his back to L5 and behind his neck to T10, and "some pain with empty can test on the right."  X-rays of the right shoulder showed degenerative change in the acromioclavicular (AC) joint and right glenohumeral joint and impingement with elevation of the right humerus.  The assessment included chronic right shoulder pain consistent with rotator cuff tendonitis.

On VA shoulder and arm conditions Disability Benefits Questionnaire (DBQ) in September 2013, the Veteran's complaints included bilateral shoulder pain.  Physical examination showed a painful active range of motion with an inability to raise the right shoulder past 120 degrees and the left shoulder past 160 degrees, less movement than normal in both shoulders, no tenderness or guarding, 4/5 shoulder muscle strength, and positive impingement empty can tests bilaterally.  The Veteran's 1999 MRI scan was noted.  The VA examiner stated that the Veteran's bilateral shoulder condition impacted his employment by impairing lifting and working overhead.  The diagnosis was bilateral shoulder bursitis.

On VA outpatient treatment in June 2014, the Veteran's complaints included right shoulder pain, especially in the back of the right shoulder and deep inside the shoulder joint.  Physical examination showed a full range of motion of the bilateral upper extremities, pain to palpation "just below lateral edge of acromion" of the anterior shoulder, and positive impingement tests of the right shoulder.  The assessment was right shoulder pain from glenohumeral joint osteoarthritis and right shoulder subacromial bursitis.

On VA shoulder and arm conditions DBQ in September 2014, the Veteran complained of bilateral shoulder pain since injuring his shoulder playing football while on active service in 1977.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran experienced flare-ups of bilateral shoulder pain once a month with increased bilateral shoulder pain and decreased bilateral shoulder motion.  He also was unable to perform overhead work.  Physical examination of the shoulders showed pain, an inability to do overhead work, and functional loss due to pain, pain on weightbearing, moderate tenderness to palpation in the lateral aspect of the shoulders decreasing the range of motion, an inability to perform repetitive testing due to "too much pain," 4/5 muscle strength, a suspected rotator cuff condition in the right shoulder, and bilateral crepitus.  X-rays of the shoulders showed degenerative or traumatic arthritis.  The VA examiner stated that the Veteran "would need sedentary work which does not require overhead work.  He is able to tolerate his line of work at this time."  This examiner also opined that it was at least as likely as not that the Veteran's bilateral shoulder disability was related to active service.  The rationale for this opinion was that the Veteran's bilateral shoulder strain was superimposed on degenerative joint disease with a significant decrease in range of motion.  The rationale for this opinion also was that the Veteran's service treatment records showed documentation of bilateral shoulder problems during service.  

The record evidence demonstrates that the Veteran's current bilateral shoulder disability is related to active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  The September 2014 VA examiner's positive medical nexus opinion concerning the contended causal relationship between the Veteran's bilateral shoulder disability and active service is supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Thus, the Board finds that the criteria for service connection for a bilateral shoulder disability have been met.

Increased Ratings for Bilateral Knee Disabilities

The Veteran contends that his service-connected bilateral knee disabilities are more disabling than currently evaluated.  He specifically contends that he experiences constant bilateral knee pain, is unable to stand for very long, must wear knee braces, and has trouble going up and down stairs as a result of worsening symptomatology attributable to his service-connected bilateral knee disabilities.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating.  In other words, the record evidence does not indicate that the symptomatology associated with the Veteran's service-connected disabilities is not contemplated within the relevant rating criteria found in the Rating Schedule.

By way of history, the Board observes that the Veteran was service connected for a right knee injury in a December 1995 rating decision.  The Veteran was rated 10 percent disabled under Diagnostic Code "5010-5257" for mild instability of the knee, and early degenerative changes, effective July 1, 1995.  An August 2004 rating decision continued the Veteran's 10 percent evaluation for his right knee, but changed the Diagnostic Code to "5010-5260" for limitation of motion and pain.  The RO noted that this issue was originally granted 10 percent for slight instability but now the RO was rating on the basis of loss of motion and pain.  In a December 1996 rating decision, the Veteran's left knee was service connected and awarded a 10 percent evaluation under Diagnostic Code 5257 for "pain on use," effective July 1, 1995.  The October 2009 rating decision continued the 10 percent rating for the Veteran's left knee disability, but changed the Diagnostic Code to "5003-5260" for arthritis with pain and limitation of motion.  The Board notes that the scope of appellate review is limited to the October 2009 rating decision on appeal.  In regard to the left knee, it appears the RO changed the diagnostic code to more accurately reflect the symptomatology for which the Veteran is receiving compensation.  See generally Butts v. Brown, 5 Vet. App. 532, 538 (1993); Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

As noted, the Veteran's service-connected left knee disability currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5003-5260 (degenerative arthritis-limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5003-5260 (2015).  DC 5003 provides a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is assigned for degenerative arthritis with x-ray evidence of 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2015).  A 10 percent rating is assigned under DC 5260 for leg flexion limited to 45 degrees.  A 20 percent rating is assigned for leg flexion limited to 30 degrees.  A maximum 30 percent rating is assigned under DC 5260 for leg flexion limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2015).

The Veteran's service-connected right knee disability currently is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5010-5260 (traumatic arthritis-limitation of leg flexion).  See 38 C.F.R. § 4.71a, DC 5010-5260 (2015).  DC 5010 provides that traumatic arthritis, substantiated by x-ray findings, should be rated as degenerative arthritis (DC 5003).  See 38 C.F.R. § 4.71a, DC 5010 (2015).  (The Board notes parenthetically that DC 5003 and DC 5260 are both discussed in the preceding paragraph.)

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  38 C.F.R. § 4.40 (2015). Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse, instability of station, or interference with standing, sitting, or weight bearing.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2015).  VA must consider "functional loss" of a musculoskeletal disability separately from consideration under the diagnostic codes; "functional loss" may occur as a result of weakness, fatigability, incoordination or pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  VA must consider any part of the musculoskeletal system that becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations relating to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2015).  Where a Veteran has a limitation of flexion and a limitation of extension, the limitations must be rated separately to compensate adequately for functional loss.  This comports with the principle underlying Esteban.  See VAOPGCPREC 9-2004.  The Rating Schedule may not be employed as a vehicle for compensating a claimant twice or more for the same symptomatology, since such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding.  See Esteban, 6 Vet. App. at 259 (citing Brady v. Brown, 4 Vet. App. 203 (1993)).  VA's General Counsel has held that limitation of motion and instability of the knee involve different symptomatology and separate ratings specifically are allowed under the Rating Schedule with x-ray evidence of arthritis.  See VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  

Under 38 C.F.R. §§ 4.40 and 4.45, a Veteran's pain, swelling, weakness, and excess fatigability must be considered when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996). The Court held in DeLuca that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  Therefore, consistent with DeLuca and 38 C.F.R. § 4.59, the Veteran's complaints of pain have been considered in the Board's review of the diagnostic codes for limitation of motion.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims for a disability rating greater than 10 percent for a right knee disability and greater than 10 percent for a left knee disability.  The Veteran contends that his service-connected right knee disability and left knee disability each are more disabling than currently evaluated.  The record evidence does not support his assertions regarding either of these service-connected disabilities.  It shows instead that both the Veteran's service-connected right knee disability and left knee disability are manifested by, at worst, flexion limited to 90 degrees with complaints of pain (as seen on VA examination in September 2014).  For example, documents from the U.S. Postal Service indicate that, when examined in February 2009, the Veteran's complaints included chronic bilateral knee weakness.  Physical examination of both knees showed minimal non-focal tenderness, a full range of motion, normal ligament stability, and minimal effusion.  The Veteran was put on restricted duty following this examination.

On outpatient treatment in March 2009, the Veteran's complaints included 1 month of intermittent right knee pain just below the joint line with occasional popping.  He denied any instability, weakness, locking, swelling, or redness.  Physical examination of the right knee showed tenderness to palpation on the lateral aspect, tenderness to palpation of the head of the fibula, tenderness to palpation of the iliotibial tract, no effusion, erythema, misalignment, or crepitus, normal motion without pain or crepitus, and no tenderness on ambulation.  The assessment included joint pain localized in the knee.  The plan was to schedule the Veteran for right knee x-rays.

VA x-rays of the Veteran's right knee taken later in March 2009 showed moderate tricompartmental osteoarthritis with posterior patellar spurring.

On VA examination in July 2009, the Veteran's complaints included "lateral right knee pain made worse by walking over 30 minutes, kneeling, [and] climbing stairs," stiffness, and giving way.  He rated his right knee pain as 7/10 on a pain scale (with 10/10 being the worst imaginable pain).  Physical examination showed a "generally gimpy" gait "with no specific guarding of either leg," right knee tenderness at the lateral joint line and guarding "with passive movement of any kind," no edema, effusion, weakness, redness, or heat, no subluxation, and no ligament instability.  Range of motion testing of the right knee showed flexion to 110 degrees with pain beginning at 100 degrees.  There was no additional limitation of motion on repetitive testing.  The diagnoses included degenerative joint disease of the right knee.

On VA outpatient treatment in September 2010, the Veteran's complaints included increased left knee pain.  He reported that his left knee pain interrupted his sleep and was not radiating.  A history of bilateral knee injuries was noted.  He also reported that wearing a right knee brace helped his right knee pain.  Physical examination of the knees showed no swelling or muscle atrophy, normal patellae, no instability "though difficulty relaxing left leg with" range of motion testing, no crepitus, tenderness to palpation bilaterally over the medial and lateral joint lines, negative grind test on the left knee, and a slightly positive grind test on the right knee.  X-rays of the left knee were reviewed and showed sharpening of the tibial eminence, early degenerative change at the patellofemoral joint space, and no effusion.  The assessment included worsening left knee pain "greatest over the medial joint line and the left fibular head.  The fibular head tenderness could be due to a ligament or tendon inflammation."

In November 2010, the Veteran's complaints included left knee pain.  He reported that his left knee pain bothered him at night.  His prior x-rays were reviewed and showed definite osteoarthritis in the right knee and very mild osteoarthritis in the left knee.  Physical examination of the left knee showed range of motion within normal limits, no evidence of warmth or swelling, tenderness to palpation over the lateral joint line, and no crepitus.  The assessment included left knee pain which may be secondary to arthritis "though description of pain today [was] not as consistent with this.  [He] cannot rule out tendonitis."

In October 2013, the Veteran's complaints included bilateral knee "trouble for years."  He woke up once or twice a night due to bilateral knee pain.  He had daily morning knee stiffness and restricted motion on waking up in the morning.  Physical examination of the knees showed normal alignment, no effusions, "no abnormal or lateral thrust to either knee during stance phase," an inability to do resisted knee extension on either knee, "credible resisted knee flexion," bilateral extension to -5 degrees and bilateral flexion to 110 degrees, pain on palpation of the right knee patellofemoral joint, and "notable tenderness at the patellar apex" of the left knee.  X-rays of the knees showed mild degenerative changes.  The assessment included right knee patellar tendinopathy and chronic MCL strain and left knee patellar tendinopathy.

In February 2014, the Veteran reported to his VA treating clinician that his bilateral knee pain was 3/10 on a pain scale and he was going to the gym at least 3 times a day.  In March 2014, the Veteran reported to his VA treating clinician that "[h]is knees are benefitting from some stretching routines and also from patellar support braces."

The Veteran was discharged from VA physical therapy in May 2014 after completing a course of outpatient physical therapy for his complaints of bilateral knee pain.  The Veteran reported that he was doing well and was "ready for independent management" of his bilateral knee pain.  He rated his bilateral knee pain as 3/10 which he described as "not much, it's tolerable."  

On VA knee and lower leg conditions DBQ in September 2014, the Veteran complained of daily knee pain.  He wore a knee brace on the right knee.  He experienced weekly flare-ups which resulted in decreased range of motion.  Range of motion testing showed flexion to 90 degrees in both knees, no limitation of extension, and no additional limitation of motion on repetitive testing.  Physical examination of the knees showed less movement than normal, excess fatigability, pain on movement, tenderness to palpation for the joint lines or soft tissues, 5/5 muscle strength, no joint instability, and no history of recurrent patellar subluxation/dislocation.  The Veteran used a knee brace on the right knee regularly and a cane constantly for ambulation.  X-rays showed no arthritis or patellar subluxation and also showed bilateral patella ensethophytes.  The VA examiner stated that the impact of the Veteran's bilateral knee disabilities on his employability was that he would need sedentary work although he was "able to tolerate his line of work."  The diagnosis was bilateral knee strain.

The Board acknowledges the Veteran's lay assertions that his service-connected right knee disability and left knee disability are both more disabling than currently evaluated.  The Board finds it highly significant that, when he was discharged from physical therapy in May 2014, the Veteran stated that he was doing well and he was not experiencing much bilateral knee pain.  The record evidence also does not indicate that the Veteran experiences at least bilateral knee flexion limited to 30 degrees or less (i.e., a 20 percent rating under DC 5260) such that a disability rating greater than 10 percent is warranted for either his service-connected left knee disability or for his service-connected right knee disability.  As noted above, both the Veteran's service-connected right knee disability and left knee disability are manifested by, at worst, flexion limited to 90 degrees with complaints of pain (as seen on VA examination in September 2014).  The record evidence also does not indicate that the Veteran experiences at least bilateral knee extension limited to 5 degrees or more such that a separate disability rating is warranted for either his service-connected left knee disability or for his service-connected right knee disability under Diagnostic Code 5261.  As noted above, both the Veteran's service-connected right knee disability and left knee disability are manifested by extension  to 0 degrees.  No additional limitation of motion on repetitive testing was demonstrated on VA examination in July 2009 and September 2014.  The Veteran complains of flare-ups.  At the September 2014 VA examination, the examiner reported that the Veteran was not currently experiencing a flare-up at the examination.  The VA examiner explained that beyond the data resulted with repetitive range of motion testing in this report, it would be speculative to opine as to whether or not pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  The examiner maintained that as such, it would be speculative to describe any such additional limitation due to pain, weakness, fatigability or incoordination or additional range of motion loss due to "pain on use or during flare-ups."  The Board finds that the VA examiner's opinion complies with Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011) and DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  The VA examiner has clearly articulated why it is not feasible for him to portray any additional functional impairment the Veteran experiences during flare-ups or on extended use.  VA does not have to demand a conclusive opinion from the examiner.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("While VA has a duty to assist the Veteran by providing a medical examination in certain situations, that duty does not extend to requiring a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence.").  Indeed, a higher rating cannot be based on medical speculation and certainly not lay speculation.  38 C.F.R. § 3.102 (2014).  Neither the Veteran nor the Board can speculate and arbitrarily pick a disability rating; there must be a basis in fact for the assigned rating.  Id.  

The record evidence also shows that the Veteran has not demonstrated subluxation or instability of the knees on physical examination.  Thus, there is no medical evidence that shows that the Veteran's service connected bilateral knee disabilities are manifested by recurrent subluxation or lateral instability so as to warrant entitlement to compensation under Diagnostic Code 5257.  There are no other potentially applicable diagnostic codes for consideration.  See 38 C.F.R. § 4.71, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2015).  In other words, the evidence does not support assigning increased ratings for either the Veteran's service-connected right knee disability or left knee disability.  In summary, the Board finds that the criteria for disability ratings greater than 10 percent for a right knee disability and for a left knee disability have not been met.  In so finding, the Board notes that the Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the knee impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For example, the VA examiners have the expertise to identify true subluxation/lateral instability of the knee and the ability to ascertain the nature and level of impairment.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment associated with the knee disabilities.  

Extraschedular Rating and TDIU

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected right knee disability or for his service-connected left knee disability.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected knee disabilities are primarily manifested by pain and limitation of motion which primarily impair his ability to stand and walk for long periods and negotiate stairs.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the knees provide disability ratings on the basis of limitation of motion.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet.App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  As the Veteran's disability picture is contemplated by the rating schedule, the schedular criteria are adequate and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  Furthermore, the disability picture is not so exceptional to warrant referral even when the disabilities are considered in the aggregate.  The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Lastly, a request for a total disability rating based on individual unemployability due to service connected disabilities (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable since the evidence of record clearly shows that the Veteran is currently employed.  The September 2014 VA examiner specifically found that the Veteran was able to tolerate his current job even with his service-connected bilateral knee disabilities.  Although it appears that the Veteran was on restricted duty due to the limitations of his service-connected bilateral knee disabilities for a period, he also was on full duty.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2014).  Interference in the Veteran's ability to do work on account of the knee disabilities is accounted for in the assigned disability ratings.  Unemployability due to such disabilities is not suggested.  Thus, there is no cogent evidence of unemployability and further consideration of entitlement to increased compensation based on TDIU is not necessary.

      (CONTINUED ON NEXT PAGE)
















ORDER

Entitlement to service connection for a bilateral shoulder disability is granted.

Entitlement to a disability rating greater than 10 percent for a right knee disability is denied.

Entitlement to a disability rating greater than 10 percent for a left knee disability is denied.



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


